Citation Nr: 0617600	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a positive purified 
protein derivative (PPD) test, claimed as tuberculosis (TB).

3.  Entitlement to service connection for chronic disability 
manifested by hair loss, claimed as due to ionizing radiation 
exposure.

4.  Entitlement to service connection for hepatitis C, 
claimed as due to ionizing radiation exposure.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1962 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of PTSD is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  During service, the veteran did not participate in a 
radiation-risk activity.  Actual radiation exposure in 
service is not shown.

2.  The positive PPD test and the prophylactic INH therapy do 
not constitute evidence of past or present active 
tuberculosis; such was not diagnosed either during or within 
the first three years after service, or at any time 
thereafter.

3.  A positive PPD test alone does not constitute a 
disability for which VA compensation benefits may be awarded.  
There is no indication of any currently manifested clinical 
disability etiologically related to the positive PPD test.

4.  The evidence does not establish the presence of a chronic 
disorder manifested by hair loss in service or until many 
years after service, nor does it establish that such disorder 
is related to service or to in-service radiation exposure.

5.  The evidence does not establish the presence of hepatitis 
C in service or until many years after service, nor does it 
establish that such disorder is related to service or to in-
service radiation exposure.


CONCLUSIONS OF LAW

1.  The veteran does not have present chronic disability 
manifested by a positive PPD test for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A chronic disability manifested by hair loss was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service due to ionizing 
radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005).

3.  Hepatitis C was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service due to ionizing radiation exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was provided notice consistent with 
the VCAA prior to the initial RO decision in April 2002.

In the Mayfield case the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The RO informed the veteran, in letters dated in June 2000 
and March 2001, of its duty to assist him in substantiating 
his claims under the VCAA, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of the March 2004 statement of the case (SOC) and December 
2004 supplemental statement of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore believe that appropriate notice has been given 
in this case.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1359, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims have been appealed and are being denied 
herein, there can be no possibility of any prejudice.  
II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within an applicable 
presumption period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. 
§ 3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, direct service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a 
veteran who while serving on active duty, or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii) (2005).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

III.  Factual Background

Service medical records (SMRs) are entirely negative for 
symptoms suggestive of chronic disability manifested by hair 
loss, hepatitis C, or tuberculosis (TB).  

The post-service evidentiary record in this case consists of 
private and VA records as well as records from the Florida 
Department of Corrections, covering the period from 1990 to 
2002.  These records show the veteran first complained of 
hair loss on VA examination in November 1994.  At that time 
he reported baldness since the age of 25.  Examination of the 
head did not disclose any abnormalities, except that he was 
bald.  The skin looked normal and there was no evidence of 
dermatitis.  The examiner concluded that the baldness was 
probably related to family background.  The examination 
report was otherwise negative for complaints suggestive of TB 
or hepatitis C.  

In February 2000, laboratory findings from a private facility 
showed the veteran tested PPD positive.  However, a March 
2000 chest X-ray was normal, with no evidence of active 
disease.  He was not diagnosed with pulmonary tuberculosis or 
any other tubercular disorder as a result.  Subsequent X-rays 
in March 1996 showed no acute cardiopulmonary process.  The 
remaining records document the veteran's placement on 
isoniazid (INH) prophylaxis therapy.  

These records also include March 2000 VA laboratory findings 
consistent with hepatitis C.  

The veteran contends that he was poisoned by exposure to 
radiation while serving on a flight line in Germany.  His 
duties included transporting aircraft equipment for 
servicing, and one occasion he was ordered to disconnect a 
power unit from an aircraft.  At the time the aircraft was 
being X-rayed for evidence of stress fractures, and the 
veteran was in the area unprotected.  He stated that 
afterwards he was immediately seen in the medical unit.  It 
is further contended by the veteran that this exposure to 
radiation in service directly caused him to develop his 
claimed disabilities many years later.

IV.  Legal Analysis

A.  Positive PPD Test

Presumptive service connection is provided where tuberculosis 
becomes manifest to a compensable degree within three years 
from the date of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.371(a), 3.374(c) (2005).

In the present case, however, the primary impediment to a 
grant of service connection is the absence of medical 
evidence of a diagnosis.  The Court has held that 
"disability" means "impairment in earning capacity" 
resulting from diseases or injuries incurred in active 
service, and their residual conditions.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

With regard to the claimed positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, but is a finding on a laboratory tuberculin 
test used in exploring a possible diagnosis of tuberculosis.  
The purified protein derivative examination is used to test 
for previous exposure to Mycobacterium tuberculosis.  See 
Dorland's Illustrated Medical Dictionary 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the SMRs show no diagnosis of active pulmonary tuberculosis 
and there is no record of diagnosis, treatment, positive X-
rays, or laboratory studies that indicate the veteran had 
active pulmonary tuberculosis within three years after 
separation.  Moreover, post-service clinical records, to 
include the positive PPD test, do not indicate any disabling 
residuals of TB, and the veteran's chest X-rays have been 
negative.  He has not been diagnosed with active pulmonary 
tuberculosis or any other tubercular disorder, nor was such 
pathology otherwise clinically indicated.  

Therefore, the probative evidence of record shows no 
diagnosis or treatment of tuberculosis.  Rather, the 
evidentiary record indicates that the veteran has merely 
tested positive for past exposure to bacteria that may cause 
tuberculosis, and was apparently treated with INH 
prophylactically to prevent such an infection.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

B.  Hair Loss and/or Hepatitis C

The veteran is also seeking entitlement to service connection 
for hair loss and hepatitis C.  He essentially contends that 
these conditions are a result of exposure to ionizing 
radiation in service.  Because these issues involve 
essentially the same evidence, pertinent law and regulations, 
theory of causation and outcome, the Board will address them 
in a common discussion.

Neither hair loss or hepatitis C is subject to presumptive 
service connection on the basis of radiation exposure, and 
the alleged circumstances of the veteran's radiation exposure 
do not qualify as a radiation-risk activity, as that term is 
defined in the statute and regulation.  38 C.F.R. § 3.309(d).  
Moreover, neither hair loss nor hepatitis C is enumerated in 
38 C.F.R. § 3.311(b).  He has not submitted any other 
evidence beyond his own contentions that hair loss and 
hepatitis C are in any way related to ionizing radiation 
exposure.  No such exposure is shown by the veteran's SMRs or 
personnel records.  As actual radiation exposure during 
service is not shown by the evidence, service connection for 
hair loss and hepatitis C as a result of radiation exposure 
is not warranted.

The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.311 does not preclude an evaluation as to 
whether the veteran is entitled to service connection on a 
direct basis, under 38 C.F.R. § 3.303(d).

As noted, the SMRs are completely negative for any diagnosis 
of, or treatment for, symptoms suggestive of hair loss or 
hepatitis C.  Although post-service treatment records confirm 
the presence of hair loss in 1994 and hepatitis C in 2000, 
the veteran has not brought forth any competent evidence that 
would establish a nexus between either disorder and military 
service, and no examiner has attributed the claimed disorders 
to military service.  As the veteran's current hair loss and 
Hepatitis C has not been medically associated with military 
service, there is no foundation upon which to allow the 
claims.  Thus, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  

The Board acknowledges the veteran's contentions; however, as 
he is a layperson with no medical expertise or training, his 
statements alone are not enough to establish the etiology of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The medical evidence does not demonstrate any 
manifestation or treatment of hair loss or hepatitis C during 
service, and the post-medical records do not otherwise 
suggest a link between either disorder and service. 


ORDER

Service connection for a positive purified protein derivative 
test, claimed as tuberculosis, is denied.

Service connection for chronic disability manifested by hair 
loss, claimed as due to ionizing radiation exposure, is 
denied.

Service connection for hepatitis C, claimed as due to 
ionizing radiation exposure, is denied.  


REMAND

Although the claims file includes a diagnosis of PTSD, it is 
clear that the examiner relied upon the veteran's own 
unverified history as to the existence of stressor events to 
support the diagnosis, as there has been no verification that 
an in-service stressor occurred.  In general, the veteran has 
only provided vague and non-specific information regarding 
in-service events.  However, more recently he provided an 
additional statement regarding his military service, to 
include a 90-day tour in Vietnam.  He reported that in 1964 
he was stationed at Tan Son Nhut Air Force Base (AFB) near 
Saigon and that his superior was a Sergeant Leggett.  He 
indicated that he was prematurely returned to Clark AFB, in 
the Philippines, due to his inability to handle the stressful 
events in Vietnam.  

The Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the U.S. Armed Services 
Center for Research of Unit Records (CURR) has not been 
contacted to research whether the veteran underwent stressor 
events in service.  The Board finds that an attempt should be 
made in this regard; before this, however, the RO should 
request a comprehensive statement from the veteran containing 
as much detail as possible regarding any alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If the veteran 
does not provide sufficiently specific information about his 
alleged stressor(s), a JSRRC search would be futile.  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
upon uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the precipitating stressor(s) should be identified, and the 
evidence accepted to document the stressor(s) should be 
indicated.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be requested to 
provide any medical records, not already 
in the claims file, pertaining to post-
service treatment or evaluation of his 
claimed PTSD, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  The RO 
should document any attempts to obtain 
such records.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request that he obtain and 
submit it.

2.  With respect to the above, the RO 
should invite the veteran to submit any 
additional evidence in support of his 
claim for service connection for PTSD, to 
include statements from friends or 
relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressors.  The 
veteran should also be requested to 
provide as much detailed information as 
possible including the dates; places; 
names, ranks, and organizations of people 
present; and detailed descriptions of the 
claimed event(s).  The veteran is advised 
that this latter information is necessary 
to obtain supportive evidence of the 
alleged stressor events, and that he must 
be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressor(s).

3.  If the veteran responds and provides 
sufficiently specific information, a copy 
of his DD Form 214, together with the 
stressor information that has already been 
secured, should be forwarded to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) for an attempt at stressor 
verification.  If the case is not referred 
to JSRRC, the RO should explain in the 
record why the case was not referred.  

4.  The RO should then review the file 
and make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to any 
in-service stressor.  If so, the RO must 
identify the nature of the specific 
stressor or stressors independently 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  The veteran should then be afforded a 
VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  The RO must specify the stressor(s) 
that it has determined are independently 
established by the record, and advise 
the examiner that only those events 
which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or more 
in-service stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last SSOC was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran an appropriate 
SSOC and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
the VCAA and any other applicable legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


